Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

Agreement, made as of May 7, 2009 (“Effective Date”), between Crown Media
Holdings, Inc., a Delaware corporation, with offices at 12700 Ventura Boulevard,
Los Angeles, California 91604 (“Employer”) and William Abbott (“Employee”).

 

WHEREAS, Employer desires to continue to employ Employee as provided herein and
Employee desires to be employed by Employer upon the terms and conditions set
forth:

 

NOW, THEREFORE, in consideration of the covenants herein contained, the parties
hereto agree as follows:

 

1.             Employment Duties.

 

(a)                                    As of the Effective Date, Employer and
Employee agree to terminate any and all existing agreements between them and
agree to extend Employee’s employment pursuant to the terms of this agreement
(“Employment Agreement”).  Employee agrees to continue serving as Executive Vice
President, National Advertising Sales until June 1, 2009, at which time he will
become and serve as President and Chief Executive Officer.  Additionally,
Employee agrees to serve in such other capacities and perform responsibilities
as shall be designated from time to time by Employer.  Employee shall use
Employee’s best efforts to promote the interests of Employer and shall devote
Employee’s full business time, energy and skill exclusively to the business and
affairs of Employer during the “Term” (as “Term” is defined in Paragraph 2
below).

 

(b)                                   During the course of Employee’s employment
hereunder, Employer may create or utilize subsidiary companies for the
production and distribution of programming or to conduct the other activities
and businesses of Employer.  Employer shall have the right, without additional
compensation to Employee, to loan or make Employee available to any subsidiary
of Employer or company in common ownership with Employer to perform services for
any programming, property or project owned or controlled by Employer or any such
entity, provided that Employee’s services for any such entity shall be
consistent with Employee’s duties hereunder.  Employee further agrees that all
the terms of this Employment Agreement shall be applicable to Employee’s
services for each such entity.

 

2.             Term of Employment.  The term of Employee’s employment (“Term”)
with Employer shall commence on the Effective Date and shall end on December 31,
2011, unless terminated earlier as provided in Paragraph 8 of this Agreement;
provided, however, that if neither party provides notice to the other by June 30
of the last year of the then current Term, then the Agreement shall
automatically renew for one additional year.

 

3.             Compensation.

 

(a)            Salary.  As compensation for Employee’s services hereunder,
Employer shall pay to Employee a base salary at the annual rate of Six Hundred
Seventy Thousand Dollars ($670,000) per

 

1

--------------------------------------------------------------------------------


 

year.  During the Term and any extensions, Employer will consider an adjustment
of Employee’s base salary in June of each year.

 

(b)            Performance Bonus.  Contingent on employment through each year
end; the end of the Term; or for termination of employment pursuant to Paragraph
8(b) below, following the end of each calendar year during the Term, Employee
will be paid a bonus, to be pro rated for partial calendar years within the
Term, in an amount based on achievement of criteria outlined by the Compensation
Committee of Employer, which criteria shall be the same as that established for
the senior management team.  The target bonus will be 60% of base salary for the
applicable period with a payout range of 0-150%.  Such bonus will be paid to
Employee on the date following the applicable calendar year that Employer
designates for payment of bonuses to its employees in general, but in no event
later than March 15.

 

(c)            LTI.  Employer will award to Employee Long Term Incentive (“LTI”)
in a Long Term Incentive Compensation Agreement (attached as Schedule A) and
pursuant to the terms of and conditions of the Amended and Restated Crown Media
Holdings, Inc. 2000 Long Term Incentive Plan (attached as Schedule B).  Employee
has also been granted RSUs under a prior agreement which is attached hereto as
Schedule C (collectively, with the Schedule A agreement, referred to herein as
the “Incentive Agreements”).

 

(d)            Withholding.  All payments of salary shall be made in appropriate
installments to conform with the regular payroll dates for salaried personnel of
Employer.  Employer shall be entitled to deduct from each payment of
compensation amounts required under applicable laws or for participation in any
employee benefit plans.

 

(e)            Expenses.  During the Term, Employer shall pay or reimburse
Employee on an accountable basis for all reasonable and necessary out-of-pocket
expenses for entertainment, travel, meals, hotel accommodations and other
expenditures incurred by Employee in connection with Employee’s services to
Employer in accordance with Employer’s expense account policies for its senior
executive personnel.  When Employee is required by Employer for business reasons
to travel by air, Employer shall have the option to upgrade to business class
air accommodations if such fare does not exceed $100 more than the coach fare.

 

(f)             Fringe Benefits.  During the Term, Employee shall be entitled to
receive the following fringe benefits pursuant to plans which may be amended
from time to time:

 

(i) group medical, dental, life and disability insurance as per Employer policy;

 

(ii) an allowance of Thirteen Thousand Dollars ($13,000) per year for an
automobile; and

 

(iii) any other fringe benefits on terms that are or may become available
generally to senior executives of Employer.  Employee shall also be entitled to
four (4) weeks paid vacation for each year of the Term, subject to accrual and
usage as outlined in Employer’s policies, as may be amended from time to time.

 

2

--------------------------------------------------------------------------------


 

4.             Place of Employment.  During the Term, Employee shall be required
to perform Employee’s duties at the Employer’s office in New York City or at
such other principal location in the New York metropolitan area (or such other
location as may be mutually agreeable to Employer and Employee), and Employee
shall undertake all travel required by Employer in connection with the
performance of Employee’s duties hereunder.

 

5.             Confidentiality, Intellectual Property; Name and Likeness.

 

(a)            Employee agrees that Employee will not during the Term or
thereafter divulge to anyone (other than Employer and its executives,
representatives and employees who need to know such information or any persons
designated by Employer) any knowledge or information of any type whatsoever
designated or treated as confidential by Employer relating to the business of
Employer or any of its subsidiaries or affiliates, including, without
limitation, all types of trade secrets, business strategies, marketing and
distribution plans as well as concrete proposals, plans, scripts, treatments and
formats described in Subparagraph (b) below.  Employee further agrees that
Employee will not disclose, publish or make use of any such knowledge or
information of a confidential nature (other than in the performance of
Employee’s duties hereunder) without the prior written consent of Employer. 
This provision does not apply to information which becomes available publicly
without the fault of Employee or information which Employee discloses in
confidence to Employee’s own privileged representatives or is required to
disclose in legal proceedings, provided Employee gives advance notice to the
Executive Vice President, Legal and Business Affairs and General Counsel of
Employer and an opportunity to Employer to resist such disclosure in legal
proceedings.

 

(b)            During the Term, Employee will disclose to Employer all concrete
proposals, plans, scripts, treatments, and formats invented or developed by
Employee during the Term which relate directly or indirectly to the business of
Employer or any of its subsidiaries or affiliates including, without limitation,
any proposals and plans which may be copyrightable, trademarkable, patentable or
otherwise exploitable.  Employee agrees that all such proposals, plans, scripts,
treatments and formats are and will be the property of Employer.  Employee
further agrees, at Employer’s request, to do whatever is necessary or desirable
to secure for the Employer the rights to said proposals, plans, scripts,
treatments, and formats, whether by copyright, trademark, patent or otherwise
and to assign, transfer and convey the rights thereto to Employer at Employer’s
expense.

 

(c)            Employer shall have the right in perpetuity to use Employee’s
name in connection with credits for programming, properties and projects for
which Employee performs any services pursuant to this Agreement.

 

6.             Employee’s Representations.  Employee represents and warrants
that Employee has the right to enter into this Agreement and is not subject to
any contract, commitment, agreement, arrangement or restriction of any kind
which would prevent Employee from performing Employee’s duties and obligations
hereunder.

 

3

--------------------------------------------------------------------------------


 

7.             Non-Competition; No Raid.

 

(a)            During the Term, Employee shall not engage directly or
indirectly, whether through self-employment or as an employee, independent
contractor, consultant, partner, shareholder or otherwise, in a business or
other endeavor which materially interferes with any of Employee’s duties or
obligations hereunder or which is directly competitive with the business of the
Employer or its subsidiaries, including but not limited to the production,
distribution or any other exploitation of audiovisual television material (the
“Other Business”).  Both parties recognize that the services to be rendered
hereunder by Employee are special, unique and extraordinary in character.  In
the event of a breach of this Paragraph 7(a) by Employee or a claim by Employee
pursuant to this paragraph, both Employer and Employee shall have all of the
remedies available to Employer at law or equity.  Notwithstanding Paragraph 9
below, Employee and Employer agree that temporary and permanent injunctive
relief may be sought by either in a court of law to enforce this Paragraph
7(a) and Paragraph 7(b) below.

 

(b)            Employee further agrees that during the Term and for a period of
one year thereafter, Employee will not:

 

(i)            employ, or attempt to employ or assist anyone else to employ, any
person who is, at the date of termination of Employee’s employment, working as
an officer, policymaker or in high-level creative development or distribution
(including without limitation executive employees) for or rendering
substantially full-time services as such to Employer;

 

(ii)           publicly disparage Employer or its Board of Directors,
individually or collectively, or

 

(iii)          interfere with Employer’s relationships with suppliers,
customers, or other organizations or individuals with which Employer has a
business relationship or is pursuing a business relationship during the Term.

 

8.             Termination.

 

(a)            This Agreement may be terminated and the Term ended on five
(5) business days’ written notice for any one of the following reasons (except
(i) in which case termination shall occur on the date of death):

 

(i)            The death of Employee;

 

(ii)           A serious health condition of Employee that incapacitates
Employee (as defined under the Family Medical Leave Act) for a period exceeding
an aggregate of twelve (12) work weeks during any twelve (12) month period of
the Term.  For purposes of counting the aggregate work weeks, days properly
designated by Employee as vacation days shall not be counted.  In the case of
termination by virtue of either the death or disability of Employee, Employee or
his heirs will be paid any bonuses which Employee has earned and which are
attributable to periods prior to the effective date of termination, such payment
to occur on the date such bonus would normally be paid;

 

(iii)          For “cause,” which for purposes of this Agreement shall be
defined as:

 

(A)          The use of a controlled substance and/or alcohol, either of which
materially interfere with Employee’s performance of Employee’s services under
this Agreement;

 

4

--------------------------------------------------------------------------------


 

(B)           Employee’s commission of any act which constitutes a felony under
federal, state or local laws or the law of any foreign country;

 

(C)           Employee’s persistent failure or refusal after written notice to
perform any of Employee’s duties and responsibilities pursuant to this Agreement
as determined by the Board of Directors;

 

(D)          Employee’s dishonesty in financial dealings with or on behalf of
Employer, its subsidiaries, affiliates and parent corporation or in connection
with performance of Employee’s duties hereunder;

 

(E)           Employee’s material breach of any provision of this Agreement; or

 

(F)           Employee’s voluntary resignation.

 

In the event of termination under Paragraph 8(a)(iii), solely for purposes of
Paragraph 7, the Term shall not be deemed terminated and shall continue until
the first to occur of twelve (12) months from termination or December 31, 2011.

 

(b)            Employer shall also have the right to terminate Employee prior to
the expiration of the Term in addition to pursuant to Paragraph 8(a) above by
providing Employee with written notice.  In the event of a termination pursuant
to this Paragraph 8(b), Employee shall not be entitled to any further
compensation or benefits except (1) as may be provided under the Incentive
Agreements; (2) twelve (12) months base salary, paid in a lump sum and
discounted at “prime rate” to present value at the time of payment; (3) vested
ERISA benefits (e.g., 401k plan); (4) benefits that may be required by law
(e.g., COBRA); and (5) pro rata bonus through the date Employee’s job duties end
to be paid as provided in Paragraph 3(b) above.  Employee shall have no
obligation to seek comparable employment and if Employee does accept other
employment, there will be no offset by Employer against the amounts payable
under this Paragraph 8(b).  If Employer terminates Employee under this Paragraph
8(b), Paragraph 7(a) shall not apply from the date of termination.

 

(c)            In the event that Employer terminates this Agreement due to any
of the reasons set forth in Paragraph 8(a) above, Employee shall be paid
Employee’s salary through the later of the expiration of the five (5) business
days period referred to in Paragraph 8(a) or the end of the month in which the
termination event occurs, after which Employer’s obligation to pay salary to
Employee shall terminate.  After making the payments provided for in this
Subparagraph (c), Employer shall have no further obligations to Employee
pursuant to this Agreement, except (1) as may be provided under the Incentive
Agreements; (2) vested ERISA benefits; or (3) benefits that may be required by
law (e.g., COBRA).

 

(d)            Upon termination of this Agreement, Employee shall not retain any
business records or documents (including electronic) relating to any activity of
Employer or any of its parent, subsidiary or affiliated companies, shall not
disseminate any such information in any format, and shall return any business
records, documents and property (including electronic) belonging to Employer or
its

 

5

--------------------------------------------------------------------------------


 

parents, subsidiaries and affiliates.  This includes all information that the
Employee may have in hard copy or on any electronic media (such as CD, DVD,
thumb drives, portable hard drives, home computer, etc.).

 

(e)            Upon termination of Employee’s employment for any reason,
Employee shall tender Employee’s resignation from the Board of Directors of
Employer or any of Employer’s subsidiaries or affiliates on which Employee is
serving, and Employer shall accept such resignation forthwith.

 

9.             Arbitration.  Any dispute between the Employee and Employer
involving any provision of this Agreement of employment matter; including any
claim of discrimination under state and federal law, other than an action in
court requesting temporary or permanent injunctive relief as set forth in
Paragraph 7 above, shall be resolved by arbitration under the employment
rules of the American Arbitration Association and in accordance with applicable
law, allowing all damages and remedies available in a court action.  Such
arbitration shall be conducted in the New York City metropolitan area before one
(1) neutral arbitrator who is a lawyer with expertise in employment law. 
Employer shall pay the expenses of the arbitration and each party shall pay its
own legal fees and expenses.  The arbitrator shall provide a reasoned opinion
supporting his/her conclusion, including detailed findings of fact and
conclusions of law.  Such findings of fact shall be final and binding on the
parties, but such conclusions of law shall be subject to appeal in any court of
competent jurisdiction.  The parties further stipulate that the laws of New York
shall apply to any dispute or action regarding this Agreement.

 

10.           Assignment.  This Agreement is a personal contract and, without
the prior written consent of Employer, shall not be assignable by the Employee. 
The rights and obligations of Employer may be assigned and such assignment shall
bind in their entirety the successors and assigns of Employer.  As used in this
Agreement, the term “successor” shall include any person, firm, corporation or
other business entity which at the time, whether by merger, purchase or
otherwise, acquires all of substantially all of the assets or business of
Employer.

 

11.           Amendment; Captions.  This Agreement contains the entire agreement
between the parties.  It may not be changed orally, but only by agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification or discharge is sought.  Paragraph headings are for convenience of
reference only and shall not be considered a part of this Agreement.  If any
clause in this Agreement is found to be unenforceable, illegal or contrary to
public policy, the parties agree that this Agreement shall remain in full force
and effect except for such clause.

 

12.           Notices.  Any notices or other communications required or
permitted hereunder shall be in writing and shall be deemed effective when
delivered in person or if mailed, by registered or certified mail, return
receipt requested, in which case the notice shall be deemed effective on the
date of deposit in the mails, postage prepaid, addressed to Employee at the
address for Employee appearing in Employer’s records.  Notices to Employer shall
be addressed to its Chief Executive Officer at the address first written above,
with a copy to the Executive Vice President of Legal and Business Affairs, Crown
Media Holdings, Inc., 12700 Ventura Blvd., Studio City, CA  91604.  Either party
may change the address to which notices are to be addressed by notice in writing
given to the other in accordance with the terms hereof.

 

6

--------------------------------------------------------------------------------


 

13.           Periods of Time.  Whenever in this Agreement there is a period of
time specified for the giving of notices or the taking of action, the period
shall be calculated excluding the day on which the giver sends notice and
excluding the day on which action to be taken is actually taken.

 

14.           Laws.  The laws of the state of New York shall apply to this
Agreement and the employment relationship without the application of any
conflict of law provisions.

 

15.           Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, and all of which, taken
together, shall constitute one instrument.

 

IN WITNESS WHEREOF, Employer has by its appropriate officer signed this
Agreement and Employee has signed this Agreement as of the day and year first
above written.

 

 

CROWN MEDIA HOLDINGS, INC.

 

 

 

By

/s/ Donald J. Hall, Jr.

 

Title:

Co-Chairman of the Board

 

 

 

 

 

/s/ William J. Abbott

 

William Abbott

 

7

--------------------------------------------------------------------------------